The relator brings this case on appeal from the District Court of Ellis County, in which he sought a reduction of his appeal bond from eight thousand dollars to two thousand five hundred dollars. The bond was sought in connection with an appeal to this court in cause No. 21,854. (Page 509 of this volume.) He had previously sought a reduction of bail and this court affirmed the action of the trial court in fixing bail at eight thousand dollars. See ex parte Marks, 54 S.W.2d 851. Relator subsequently obtained another writ of habeas corpus seeking a reduction of said appeal bond, and upon reduction still being refused by the district court relator appealed in this present proceeding.
The judgment of conviction in cause No. 21,854 was affirmed prior to the adjournment of court in June, 1942, and a motion for rehearing therein on behalf of appellant was overruled on October 14, 1942.
The State, by a motion to dismiss the appeal, calls attention to the facts heretofore recited, which shows that the question here sought to be passed upon is moot by reason of the final judgment of conviction in cause No. 21,854.
The State's motion is granted and the appeal herein is dismissed. *Page 563